Citation Nr: 1011798	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-33 674	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES


1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a colon disorder to 
include cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from December 1947 to 
November 1951 and from August 1952 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the additional issue of service connection for 
hearing loss.  In rating decisions dated in November 2007 and 
October 2009, the RO granted service connection for hearing 
loss.  As a result this issue is moot, and no longer before 
the Board.  Therefore, consideration herein is limited to the 
issues listed on the first page of the present decision.

The issue of entitlement to service connection for a colon 
disorder to include cancer is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is reasonably shown to have had its origins during 
the Veteran's military service.

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.  The Veteran is 
not prejudiced by the Board's appellate review.

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis 

There is little controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records indicate that he served as a crew chief on flight 
status, therefore his account of his exposure is credible and 
entirely consistent with the circumstances of his service.  

However, service treatment records (STRs) are negative for 
complaints, findings or treatment for hearing loss, tinnitus 
or other ear pathology.  

In February 2007, the Veteran was referred for VA 
examination.  He reported in-service noise exposure from 
engine rooms, weapons training, aircraft engines and the 
flight line.  He denied any post-service occupational or 
recreational noise exposure, with the exception of the lawn 
mower.  He reported the onset of tinnitus as occurring in 
1950 while serving in the Navy.  However, the examiner noted 
that acoustic trauma was conceded by the RO based on his 
duties as an aircraft mechanic in the Air Force after 1951.  
Following audiometric examination, the examiner determined 
that the Veteran had a mild left ear hearing impairment 
consistent with acoustic trauma during active duty, but 
concluded that the tinnitus issue could not be resolved 
without resorting to mere speculation.  The examiner 
explained that the Veteran's onset of tinnitus occurred prior 
to his enlistment in the Air Force, the conceded acoustic 
trauma, and hearing loss.  He noted the tinnitus more likely 
became noticeable towards the end of the Veteran's Air Force 
career when measurable hearing loss was documented or after 
retirement.  

In November 2007, service connection was established for left 
ear hearing loss.  

In September 2009, the Veteran was referred for additional VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not his current tinnitus could be related to 
service.  He again reported military noise exposure in 
service and the onset of tinnitus shortly before he was 
discharged from military service.  Following audiometric 
examination, the examiner concluded the Veteran now had right 
ear hearing loss most likely caused by or a result of 
inservice acoustic trauma.  He then concluded that the 
tinnitus was as likely as not a symptom associated with that 
hearing loss.  

In October 2009, service connection was established for right 
ear hearing loss.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Since the 2009 VA audiometric examination reports 
contain diagnoses of both sensorineural hearing loss and 
tinnitus, and the VA examiner provided a competent medical 
opinion linking the tinnitus to the Veteran's hearing loss, 
there is a plausible basis for granting service connection.  
Although the tinnitus was not diagnosed until many years 
after service, the Board is satisfied that it cannot be 
clearly dissociated from his military service.  The Veteran's 
service alone with the absence of post-service excessive 
noise exposure is evidence in favor of the claim.  

Consequently, the benefit of the doubt is resolved in his 
favor and service connection for tinnitus is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  




REMAND

The Veteran contends that he developed colon cancer as a 
result of herbicide exposure in service.  The evidence in 
support of the claim includes his DD Form 214 which shows he 
served on active duty in the Republic of Vietnam during the 
Vietnam era, and therefore is presumed to have been exposed 
to Agent Orange.  

Treatment records for both periods of service fail to reveal 
any significant symptomatology suggestive of colon cancer.  
Although in December 1960, the Veteran was hospitalized after 
coughing up blood, this was attributed to pulmonary 
hemorrhage due to bronchiectasis.  At retirement in December 
1968, given the opportunity to identify any history, symptoms 
or complaints, the Veteran specifically denied stomach or 
intestinal trouble.  

The claims folder is devoid of any treatment records or other 
medical documents until September 2005, more than 35 years 
later, when the Veteran underwent surgery for a 
supraumbilical hernia repair.  In November 2005, an abdominal 
CT scan showed necrosis of the bowel related to a large 
benign tumor.  The Veteran underwent a total cholectomy with 
colostomy.  The clinical impression was ischemic colitis with 
no evidence of metastatic disease or adenopathy.  

While certain diseases are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), ischemic colitis and 
colon cancer are not.  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.  Without the benefit of the presumptive 
provisions of sections 3.307 and 3.309, the Veteran must 
submit competent medical evidence establishing a connection 
between the presumed exposure to herbicides in Vietnam and 
his claimed disability.  

The Veteran has also presented alternative theories of 
causation claiming his colon cancer is due to possible 
exposure to asbestos, while in the Navy and/or exposure to 
cleaning solvents including, jet fuel, acetones, polishing 
agents, and carbon tetrachloride.  The Board notes that the 
Veteran's service personnel records show that his first 
period of service was with the Navy on board the U.S.S. Cape 
Esperance, however there is no official service department 
documentation to support or contradict his claim of exposure 
to asbestos or other toxic chemical or solvent exposure 
during service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  An opinion by VA's Office of 
General Counsel also discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000.

VA Adjudication Procedure Manual, M21-1MR lists some of the 
common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation.  M21-1MR IV.ii.2.C.9.a.  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21- 
1MR IV.ii.2.C.9.b.  The latent period for the development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years (between first exposure and the development of 
disease).  M21-1MR IV.ii.2.C.9.d.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a claim for service 
connection for asbestosis or asbestos related disabilities 
under the appropriate administrative guidelines.  Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 
428 (1993).  When considering VA compensation claims, rating 
boards have the responsibility to ascertain whether or not: 
(1) military records demonstrate evidence of asbestos 
exposure in service; (2) ensure that development is 
accomplished to ascertain whether or not there is preservice 
or post service occupational or other asbestos exposure; and 
(3) a determination must then be made as to the relationship 
between asbestos exposure and the claimed disease in light of 
the latency and exposure factors.  See also M21-1MR 
IV.ii.2.C.9.h.

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  Given the foregoing and in the 
absence of any prior VA opinion addressing whether a colon 
disorder is causally related to service or any event of 
service, including herbicide and/or asbestos exposure, 
additional development is needed.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
service connection claim, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

In particular, provide the Veteran with 
specifically tailored notice of the 
information and evidence needed to 
establish service connection for 
herbicide exposure, pursuant to 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2009).

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disability, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should attempt to verify 
the Veteran's claimed inservice asbestos 
exposure by contacting the Naval 
Historical Center, Ships History Branch 
and the Naval Sea Systems Command or 
other relevant Department of Defense 
office, regarding asbestos aboard the 
ship(s) to which the Veteran was 
assigned.  All efforts to obtain these 
records should be fully documented, and 
the AMC/RO should request a negative 
response if records are not available.

4.  The AMC/RO should forward the claims 
folder to an appropriate VA examiner(s) 
for review and issuance of an opinion as 
to whether the Veteran's claimed colon 
disorder to include cancer had its onset 
during service or is in any other way 
causally related to the Veteran's 
service.  Prior to the examination, the 
claims folder must be made available to 
the examiner(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examiner(s) should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner(s) should review the results 
of any testing prior to completing the 
report.  A complete diagnosis should be 
provided.  

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should 
provide an opinion addressing:

a)  whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent), that any 
current colon disorder, including 
cancer is causally related to 
exposure to herbicides in service.  
If there is no evidence that a 
currently diagnosed colon disorder 
is related to herbicide exposure 
then provide an opinion addressing,

b)  whether it is more likely than 
not, at least as likely as not, or 
unlikely than not, that any current 
colon disorder is causally related 
to exposure to asbestos in service.  
The examiner should comment on any 
potential post-service exposure to 
asbestos, taking into account the 
Veteran's employment history, if 
pertinent.  If there is no evidence 
that a currently diagnosed colon 
disorder is related to asbestos 
exposure then provide an opinion 
addressing,

c)  whether it is more likely than 
not, at least as likely as not, or 
unlikely than not that any current 
colon disorder is causally related 
to exposure to cleaning solvents 
and/or other toxic chemicals in 
service.  

The opinion should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
If any questions posed cannot be answered 
without resorting to unsupported 
speculation, the examiner should state so 
and discuss why an opinion cannot be 
provided.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


